DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered. 

Status of the Rejection
All 35 U.S.C. § 103 rejections from the previous office action are maintained.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim 1-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Futami et al. (US 2004/0028580 A1) in view of Vulto et al. (WO 2010/086179 A2) and further in view of Rigler et al.. 
Regarding claim 1, Futami discloses a process for the electroextraction of organic compounds from a moving fluid donor phase into an acceptor phase (process for the reaction and/or separation of organic compounds from an organic donor phase to an aqueous acceptor phase [Paras. 0003-0004, 0013, 0028, 0097, 0118-0122, 0154), the process comprising: 
providing an electrically conductive donor phase moving at a first flow velocity and in electrically conductive contact with a first electrode (an electrically conductive organic phase 2 is introduced into the channel wherein the fluid flow rate of the can be the same as or different than the aqueous phase such as wherein the organic phase can have a fixed flow rate of 8 μL/min and wherein the organic phase 2 can be provide with an electrode for generating an electric field [Paras. 0097,0137; Figs. 11b-11c]);
providing an electrically conductive acceptor phase in direct contact and immiscible with the donor phase, in electrically conductive contact with a second electrode (an electrically conductive aqueous phase 1 is in direct contact and immiscible with the organic phase 2 and is in conductive contact with a second electrode for generating an electric field [Paras. 0003, 0097,0137; Figs. 11b-11c]);
providing a supporting or confining phase guide pattern having a sharp edge to keep a defined interface between the donor phase and acceptor phase (various guide-like portions 16 can be provided in the bottom surface of the channel to suppress the fluctuation of the position of the fluid boundary [Paras. 
applying an electric field between the first electrode and the second electrode (wherein electrodes can be disposed in the individual channels and an electric field can be produced between the electrodes in the channels [Para. 0097; Figs. 11a-c]);
wherein one of the donor phase and the acceptor phase is an organic phase and the other of the donor phase and the acceptor phase is an aqueous phase (one phase is an organic phase and the other is an aqueous phase wherein each phase could be considered a donor phase or an acceptor phase by virtue of the various examples; see for example Fig. 14 wherein various compounds are transported from the various phases for extraction and/or reaction [Paras. 0118-0122; claim 28]); and
wherein the acceptor phase is moving at a second flow velocity which is lower than the first flow velocity (the organic phase and aqueous phase can have the same flow velocity or the aqueous acceptor phase can have a flow velocity of 3 μL/min when the organic phase has a flow velocity of 8 μL/min [Para. 0137; Table 2; Paras. 0005-0012 discloses in a more general sense wherein the fluids can have different flow rates VA and VB that depends upon the viscosity of the fluids A and B]). 
Futami discloses wherein the guide structure is a single guide structure or a plurality of guide partitions and thus has a single sharp “edge” as shown in Figs. 5a, 6a, 8a-12d, and 19a-22a. Futami is silent on the guide pattern being shaped such that claim 1. 
Vulto discloses various phase guide structures for controlling fluid flow through channels [abstract] wherein a phase guide can have a single sharp edge [Fig. 5a] or can alternatively have a rectangular shape with multiple sharp edges [Figs. 1 and 5c]. Vulto teaches that such multiple edged structure induces a pinning effect that occurs at the edge of the structure whereby the meniscus is “pinned” at the boarder of the structure that retains the phase at one of the edges of the structure [Pg. 2, Para. 1]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the single edge phase guide disclosed by Futami with a rectangular 3D phase guide with multiple edges because Vulto discloses that such structure is known in the art to promote the controlled flow of phases in fluidic devices and further provides the benefit of inducing a meniscus pinning effect whereby the meniscus is pinned at one edge of the structure that retains the phase at the edge of the structure and would thus promote a stable interface [Pg. 2, Para. 1]. Furthermore, the simple substitution of one known element for another (i.e., one type of phase guide for another type of phase guide) is likely to be obvious when predictable results are achieved (i.e., the induced separation of two phases along the guide) [MPEP § 2143(B)]. Note: It is the Office’s position that the limitation “shaped that advancement of a fluid over the sharp edge requires a change of the principal radii of a fluid-fluid meniscus, leading to a higher pressure drop over the meniscus thus representing a pressure barrier” is met by the disclosure of Vulto which describes “meniscus pinning”, 
Futami teaches, as discussed above, wherein electrodes can be disposed in the individual channels and an electric field can be produced between the electrodes in the channels [Para. 0097; Figs. 11a-c]. Futami is silent on the electric field current applied and thus fails to expressly teach wherein “the electric field has a current between 0.01 μA and 100 μA for an interface length of 8 mm”, of instant claim 1. 
Rigler discloses a method for electroextraction of charged particles [abstract] wherein the system includes a positive and negative electrode arranged within the channel in concurrently flowing phases such that when an electric field is applied, charged particles in a first laminar fluid stream are transferred by means of the electric field pulse into a concurrent adjacent laminar fluid stream without substantial fluid volumes being exchanged between the fluid streams [Pg. 3:1-13; Pg. 11:35-37]. Rigler further discloses wherein the method makes it possible to select individual particles from a very large particle population whereby the particles that possess an overall positive or negative electric charge, as a result of the applied electric field, are able to migrate in the electric field in accordance with their charge and consequently able to be transferred from the first fluid stream into a second fluid stream [Pg. 4:24-34]. Rigler further discloses wherein the electrodes preferably possess a lateral extent of from 1 to 10mm in order to maintain the electric field for a period of time sufficient to enable the charged particles to be transferred from the first fluid stream to the second fluid stream 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Futami to apply an electric field for electroextraction/manipulation of the target compounds because Rigler teaches that when an electric field is applied, charged particles in a first laminar fluid stream are transferred by means of the electric field pulse into a concurrent adjacent laminar fluid stream without substantial fluid volumes being exchanged between the fluid streams [Pg. 3:1-13; Pg. 11:35-37] and that such methods makes it possible to select individual particles from a very large particle population whereby the particles that possess an overall positive or negative electric charge, as a result of the applied electric field, are able to migrate in the electric field in accordance with their charge and consequently able to be transferred from the first fluid stream into a second fluid stream [Pg. 4:24-34]. Given the teachings of Rigler regarding the electrode length of 1-10 mm, it would have been obvious to have selected and utilized an electrode length within the disclosed range, including those amounts that overlap within the claimed value of 8 mm, because Rigler teaches that electrodes in this range enable one to maintain the electric field for a period of time sufficient to enable the charged particles to be transferred from the first fluid stream to the second fluid stream [Pg. 12:2-9]. It has been held that obviousness 
Furthermore, regarding the applied electric field of between 0.01 μA and 100 μA, Rigler teaches wherein the applied voltage (and subsequent electrical current across the phases) is a result-effective variable. Specifically, Rigler teaches that the migration rate of the charged particles depends on the applied electric field, which is also determined based upon the total charge and size of the particles [Pg. 12:18-26]. Since this particular parameter is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Thus, it would be obvious to one skilled in the art at the time of the claimed invention to modify the applied voltage (and the inherent current that traverses the phases) to yield the expected result of properly transporting the charged particles from the first fluid stream into the second fluid stream. The Office takes the position that the applied voltage across the phases necessarily yields a current that traverses the phases. The Office’s position is further supported by the instant specification Pgs. 8:1-7 and 7:4-8 that discloses the applied voltage that yields an electric current that traverses the phases. 
Regarding claim 2
Regarding claim 3, Futami further discloses wherein the donor phase and/or the acceptor phase remain immiscible during the process (the two phases remain separated such that there is no substantial mixing between the adjacent phases [Paras. 0038, 0043, 0068). 
Regarding claim 4, modified Futami discloses the limitations of claim 1 as discussed previously. Futami, as modified by Rigler, further discloses wherein the electric field is applied sufficiently high and in a sufficiently long period of time to allow at least part of the analyte compounds to migrate from the donor phase to the acceptor phase, or to the interface between the donor phase and the acceptor phase (the applied electric field is dependent upon the total charge and size of the particles and the distance between the fluid streams wherein the electric field is applied for a period of 20-200 ms and with a voltage of 10-50 V, but preferably the parameters in connection with applying the electric field are adjusted such that the charged particles are transported from the first fluid stream to into the second fluid stream [Pg. 12:18-24]). 
Regarding claim 5, modified Futami discloses the limitations of claim 1 as discussed previously. Futami further discloses wherein a further acceptor phase is present at the opposite side of the acceptor phase and in direct contact with the donor phase (mixing by diffusion, solvent extraction, separation or recovery may be carried out by forming laminar flows of three phases of fluid including an organic phase 79 bracketed by two aqueous phases 78 [Fig. 19c] or an aqueous phase 78 bracketed by two organic phases 79 [Fig. 19c]). 
Futami is silent on the use of electrodes within this embodiment and thus fails to expressly teach “wherein the first electrode is arranged in the further acceptor phase, 
Rigler teaches in a second embodiment wherein the device includes a first fluid stream 20a which comprises the charged particles 22(donor phase), but the device further includes two fluid streams 24a and 26a (acceptor phases) that bracket the first fluid stream 20a wherein the fluid streams 20a, 24a and 26a flow concurrently and without mixing alongside each other, preferably in laminar flow, without any mixing of the fluid streams taking place wherein the electrodes are provided in the “second” fluid streams 24a and 26a [Pg. 16:2-21; Pg. 11:35-37]. Rigler further teaches that in this arrangement, charged particles are transferred in accordance with their charge from the first fluid stream 20a (donor phase) into one of the two second fluid streams 24a and 26a wherein particles having a negative charge are transferred into fluid stream 24a while those having a positive charge are transferred into the fluid stream 26a [Pg. 16:21-36]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include electrodes in the bracketing flow channels taught in Futami because Rigler teaches that such system performs the same intended purpose of extracting a sample molecule from a donor phase into an acceptor phase and provides the additional benefit of separating the particles in accordance with their charge wherein particles having a negative charge are transferred into a first acceptor phase while those having a positive charge are transferred into the second acceptor phase [Pg. 16:21-36]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have 
Regarding claims 6 and 8, Futami further discloses removing the acceptor phase comprising the migrated analytes, and subjecting the removed acceptor phase to a further separation and/or analysis process, of instant claim 6, and wherein the further separation and/or analytical process comprises one or more of…liquid chromatography, of instant claim 8 (the product is extracted into the aqueous acceptor phase via outlet port c into a test tube and was tested via high-speed liquid chromatography [Paras. 0154, 0157, 0160, 0163, 0166, 0169, 0174]). 
Regarding claim 7, Futami further discloses wherein the donor phase is the result of a previously separated and/or analysis process (the organic phase comprising a transfer catalyst can be recycled via a pump and thus can be utilized in various separation processes [Paras. 0031, 0071, 0101, 0118, 0124, 0128-0129, 0177; Figs. 14-15 and 17). 
Regarding claim 17, Futami further discloses wherein the organic compounds are selected from...proteins (the organic compound can be an enzyme such as a protein produced in a living organism known as a biocatalyst [Paras. 0028, 0102, 0117-0122]).


Response to Arguments
Applicant’s arguments, see Remarks Pg. 7-14, filed 12/01/2021, with respect to the 35 U.S.C. § 103 rejection have been fully considered and are not persuasive. 

Applicant’s Argument #1
Applicant argues on Pg. 9 that “Futami does not teach the incorporation of a supporting or confining phase guide pattern having a sharp edge to keep a defined interface between the donor phase and the acceptor phase. Instead, Futami teaches the inclusion of a plurality of partition walls that separate the fluids”, “the devices in Figures 6a, 8a-12d and 19a-22a do not include a supporting or confining phase guide pattern having a sharp edge to keep a defined interface between a donor phase and an acceptor phase. Instead, these Figures show a plurality of projections between fluid channels that entirely separate the moving phases from each other with contact between the fluids only occurring in the short gaps between the projections”, and that (regarding Fig. 5a) “Consequently, the person of ordinary skill reading Futami would not consider incorporating a guide-like portion of this type in a device according to Futami as this would negate the aim of the Futami disclosure”.
Examiner’s Response #1
Examiner respectfully disagrees. As noted by the Applicant, Futami indeed teaches wherein a single phase guide is known in the art as outlined in Para. 0015 and shown in Fig. 5a. However, the rejection of record suggests it is obvious to substitute the known phase guide taught by Futami with another known phase guide as taught by Vulto. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Substitution of the single sharp edge or multiple sharp edge phase guide taught by Futami for the single rectangular shaped phase guide as taught by Vulto reads upon the limitations of the claim and introducing the phase guide of Vulto into the device of Futami would not “negate the aim of the Futami disclosure” as the entire purpose of the phase guide of Futami is to separate the two distinct phases, which is the same purpose of the phase guide disclosed by Vulto. 

Applicant’s Argument #2
Applicant argues on Pg. 10 that “The Examiner also cites Vulto as disclosing various phase guide structures for controlling fluid flow through channels. However, the person of ordinary skill would not consult this document when modifying the disclosure of Futami because Futami teaches that such guide-like structures are inferior to the plurality of projections taught in Futami. Consequently, Futami cannot be modified by Vulto because Futami teaches away from using phase guides of the type described in Vulto”.
Examiner's Response #2
Examiner respectfully disagrees. Applicant’s assertion that “Futami teaches away from using phase guides of the type described in Vulto” is not convincing and not supported by the disclosure of Futami. Although Futami does disclose that “it was very difficult to discharge at least two kinds of fluid separately without the mixing of fluid through outlet ports in the fine channel even 

Applicant’s Argument #3
Applicant argues on Pg. 10 that “Moreover, the Examiner also indicates that paragraph [0097] and Figures 11b and 11c (of Futami) disclose applying an electric field between a first electrode (which is in electrically conductive contact with the donor phase) and a second electrode (which is in electrically conductive contact with the acceptor phase). However, Figures 11b and 11c are cross-sectional views of the device along line F-F'. Consequently, the metallic films in these figures are shown as being disposed on the walls of separate fluid channels. There is no indication in either the figures or in paragraph [0097] that the electrical field that can be produced between the metallic films is an electrical field between a first electrode and a second electrode with each electrode 
Examiner's Response #3
Examiner respectfully disagrees. Futami teaches wherein “a metallic film 49 may be disposed in the entire inner surface of the fine channel and/or the wall surface of the partition walls as shown in Fig. 11a, or a metallic film 49 is disposed in a part thereof as shown in Figs. 11b and 11c”. It is first noted that the embodiment of Fig. 11a clearly teaches two distinct electrodes 49, one in each channel. However, with regards to Fig. 11b, the metallic film 49 is disposed along the entire length of the channel while the cross sections 11a-11c only show the portion of the channel where the partition is located. Thus, there are portions of the channel between partitions where the metallic film 49 would be located. Furthermore, the rejection of record relies upon the teachings of Vulto (phase guide shape) and Rigler whereby electrodes disposed across the channel are used to induce the electric field. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The combination of Futami, Vulto and Rigler read upon the limitations of the claims and the substitution of the known phase guide of Vulto and the application of a known electric field across an extraction channel would provide the predictable results taught by Vulto and Rigler in the rejection of record above. 

Applicant’s Argument #4
Applicant argues on Pg. 11 that “Moreover, there is also no indication in Futami that either fluid is electrically conductive, let alone that both fluids are. Although paragraph [0097] describes the production of a strong electric field between metallic films, this does not necessarily indicate that the fluids are electrically conductive. Indeed, when dielectric materials are placed in an electric field, no electrical charge flows through the material because these materials are not electrically conductive. Instead, the average position of the molecules (of the dielectric material) is altered, causing polarized molecules to align in the electric field. It is this phenomenon that is being described in paragraph [0097] of Futami, which indicates that the strong electric field can control the alignment of polarized molecules and can increase selectivity of a chemical reaction.”
Examiner's Response #4
Examiner respectfully disagrees. The claims merely require an “electrically conductive donor phase” and “an electrically conductive acceptor phase”. The claims do not require any degree of conductivity, but merely require that they are “electrically conductive”. The Office holds the position that the phases disclosed by Futami are electrically conductive to at least some degree. For example, Paras. 0120-0122 disclose the use of various salts in the extraction shown in Fig. 14 that would necessarily have some degree of electrical conductivity. 

Applicant’s Argument #5
Applicant argues on Pg. 11 that “Consequently, this section of Futami describes devices and methods that can be used to conduct chemical reactions, in particular, the chemical reaction of polarized molecules. However, there is no indication that an electric field could or should be applied during extractions or separations. Indeed, although extractions and separations are mentioned elsewhere in Futami, it does not mention the use of electric fields during extractions. Indeed, since Futami indicates that the electric field is used to control the alignment of polarized molecules and increase the selectivity of a chemical reaction, the person skilled in the art would have no reason to apply an electric field during an extraction process because neither of these effects are needed to perform extractions”.
Examiner's Response #5
Examiner respectfully disagrees. Applicant appears to take the teachings of Para. 0097 to indicate the electric field is applied independently of the extractions that take place in the channel. The teachings of Para. 0097 with regards to the electrodes are in addition to the extractions that have been taught by Futami. If the applied electric field occurs without the separation/extraction process also taught in Futami, there would be a disruption in the phase separation and the entire device would not function as intended, to separate/extract compounds. Futami teaches that while the separation/extractions are taking place, an electric field can be generated across the channels. The application of an electric field during the separation/extraction reads upon the limitations of the claims as outlined in the rejection above. This is 

Applicant’s Argument #6
Applicant argues on Pg. 12 that “Moreover, the electroextraction process described in Rigler is incompatible with the device and process disclosed in Futami. Futami indicates that the distance between partitions in the fluid channels must be less than 800 μm if both fluids are flowing at the same flow rate (paragraph [0073]) but 400 μm or less if the flow rates or viscosity coefficient of the fluids differ (paragraph [0076]). In contrast, Rigler discloses that the electrodes preferably possess a lateral extent of from 1 to 10 mm in order to maintain the electric field for a period of time sufficient to enable the labelled, charged particle to be transferred from the first fluid stream into the second fluid stream (paragraph bridging pages 11 and 12).
Examiner's Response #6
Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection of record suggests it is obvious to substitute the structure of Futami with the square phase guide taught by Vulto. Applicant’s argument that Rigler is incompatible 

Applicant’s Argument #7
Applicant argues on Pgs 12-13 that “Finally, neither Futami nor Rigler disclose the extraction of organic compounds from a donor phase that is moving at a higher flow velocity than the acceptor phase, thus producing a more concentrated solution of the organic compound that may be used in, for example, further analytical techniques” and that “Futami does not disclose whether the donor or acceptor phase moves at a greater flow rate in a solvent extraction process.”
Examiner's Response #7
Examiner respectfully disagrees. As outlined in the rejection of record, Futami teaches where the organic phase and aqueous phase can have the same flow velocity or the aqueous acceptor phase can have a flow velocity of 3 μL/min when the organic phase has a flow velocity of 8 μL/min [Para. 0137; Table 2] and Paras. 0005-0012 discloses in a more general sense wherein the fluids can have different flow rates VA and Vs that depends upon the viscosity of the fluids A/B. Furthermore, one skilled in the art would recognize that there are a finite number of options available with regards to the relative flow rates and it would have been obvious for one skilled in the art to have chosen a flow rate of one phase that is either greater than, equal to, or less than the flow rate of a second phase in order 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795